    Case 21-03000-sgj Doc 68 Filed 02/13/21          Entered 02/13/21 23:25:16       Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.




Signed February 11, 2021
______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

     In re:                            §                               Case No. 19-34054
                                       §
     HIGHLAND CAPITAL MANAGEMENT, L.P. §                               Chapter 11
                                       §
         Debtor.                       §

                                          §
     HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                          §
          Plaintiff.                      §
                                          §
     v.                                   §
                                          §                            Adversary No. 21-03000
     HIGHLAND CAPITAL MANAGEMENT,         §
     FUND ADVISORS, L.P., NEXPOINT        §
     ADVISORS, L.P., HIGHLAND INCOME      §
     FUND, NEXPOINT STRATEGIC             §
     OPPORTUNITIES FUND, NEXPOINT         §
     CAPITAL, INC., AND CLO HOLDCO, LTD., §
                                          §
          Defendants.                     §

          ORDER GRANTING AGREED MOTION FOR CONTINUANCE OF HEARING




     ORDER GRANTING AGREED MOTION FOR CONTINUANCE                                            PAGE 1
Case 21-03000-sgj Doc 68 Filed 02/13/21                      Entered 02/13/21 23:25:16               Page 2 of 4



            Having considered the Agreed Motion for Continuance of Hearing (the “Motion”) 1 filed

 by the Debtor and Defendants, and the representations of the Parties that they have agreed to the

 relief requested in the Motion, the Court finds that the Motion is well taken and should be granted

 as set forth herein. Accordingly, it is HEREBY ORDERED THAT:

            1.       The Motion is GRANTED as set forth herein.

            2.       The hearing on the Injunction Motion is hereby CONTINUED from February 17,

 2021 at 9:30 a.m. to February 18, 2021 at 2:30 p.m. (Central Time).

            3.       The Court shall retain jurisdiction to hear and determine all matters arising from or

 related to the implementation of this Order.


                                            ### END OF ORDER ###




 1
     Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Motion.


 ORDER GRANTING AGREED MOTION FOR CONTINUANCE                                                                 PAGE 2
            Case 21-03000-sgj Doc 68 Filed 02/13/21                                  Entered 02/13/21 23:25:16                        Page 3 of 4
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
Highland Capital Management, L.P.,
      Plaintiff                                                                                                        Adv. Proc. No. 21-03000-sgj
Highland Capital Management Fund Advisor,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: cecker                                                                Page 1 of 2
Date Rcvd: Feb 11, 2021                                               Form ID: pdf023                                                            Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 13, 2021:
Recip ID                 Recipient Name and Address
ust                    + Cheryl Wilcoxson, US Trustee, 1100 Commerce St., Ste. 976, Dallas, TX 75242-0996

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Feb 11 2021 22:15:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        Feb 11 2021 22:15:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        Feb 11 2021 22:15:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust                            Sandra Nixon, U.S. Trustee
ust                            mario zavala
ust              *+            US Trustee, Office of the U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702-7231

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 13, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
            Case 21-03000-sgj Doc 68 Filed 02/13/21                              Entered 02/13/21 23:25:16                     Page 4 of 4
District/off: 0539-3                                              User: cecker                                                             Page 2 of 2
Date Rcvd: Feb 11, 2021                                           Form ID: pdf023                                                         Total Noticed: 4
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 11, 2021 at the address(es) listed
below:
Name                             Email Address
A. Lee Hogewood, III
                                 on behalf of Defendant NexPoint Advisors L.P. lee.hogewood@klgates.com,
                                 haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                 ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                                 on behalf of Defendant NexPoint Capital Inc. lee.hogewood@klgates.com,
                                 haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                 ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                                 on behalf of Defendant Highland Income Fund lee.hogewood@klgates.com
                                 haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                 ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                                 on behalf of Defendant NexPoint Strategic Opportunities Fund lee.hogewood@klgates.com
                                 haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                 ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                                 on behalf of Defendant Highland Capital Management Fund Advisors L.P. lee.hogewood@klgates.com,
                                 haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                 ily.mather@klgates.com;Artoush.varshosaz@klgates.com

Artoush Varshosaz
                                 on behalf of Defendant NexPoint Strategic Opportunities Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                 on behalf of Defendant Highland Income Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                 on behalf of Defendant Highland Capital Management Fund Advisors L.P. artoush.varshosaz@klgates.com,
                                 Julie.garrett@klgates.com

Artoush Varshosaz
                                 on behalf of Defendant NexPoint Capital Inc. artoush.varshosaz@klgates.com, Julie.garrett@klgates.com

Artoush Varshosaz
                                 on behalf of Defendant NexPoint Advisors L.P. artoush.varshosaz@klgates.com, Julie.garrett@klgates.com

Davor Rukavina
                                 on behalf of Defendant Highland Income Fund drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant Highland Capital Management Fund Advisors L.P. drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant NexPoint Capital Inc. drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant NexPoint Strategic Opportunities Fund drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant NexPoint Advisors L.P. drukavina@munsch.com

John J. Kane
                                 on behalf of Defendant CLO Holdco Ltd. jkane@krcl.com, ecf@krcl.com;jkane@ecf.courtdrive.com

Julian Preston Vasek
                                 on behalf of Defendant NexPoint Advisors L.P. jvasek@munsch.com

Julian Preston Vasek
                                 on behalf of Defendant Highland Capital Management Fund Advisors L.P. jvasek@munsch.com

Julian Preston Vasek
                                 on behalf of Defendant Highland Income Fund jvasek@munsch.com

Julian Preston Vasek
                                 on behalf of Defendant NexPoint Capital Inc. jvasek@munsch.com

Julian Preston Vasek
                                 on behalf of Defendant NexPoint Strategic Opportunities Fund jvasek@munsch.com

Zachery Z. Annable
                                 on behalf of Plaintiff Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 22
